


Exhibit 10.oo
SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED PARTNERSHIP AGREEMENT
This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED PARTNERSHIP AGREEMENT,
dated December 7, 2015 (the “Amendment”), is hereby made to that certain SECOND
AMENDED AND RESTATED PARTNERSHIP AGREEMENT, dated as of June 1, 2014, and
amended by that certain First Amendment to Second Amended and Restated
Partnership Agremeent, dated as of September 30, 2014 (as amended, the
“Agreement”) BETWEEN:
(1)    Polaris Acceptance Inc., a corporation organized under the laws of
Minnesota, with its principal offices at 2100 Highway 55, Medina, Minnesota
55340 (referred to herein as “PAI”); and
(2)    CDF Joint Ventures, Inc., a corporation existing under the laws of
Delaware, with its principal offices at 500 West Monroe, Chicago, Illinois 60661
(“CDFJV”).
FOR VALUE RECEIVED, PAI and CDFJV agree to amend the Agreement effective as of
the date hereof to provide as follows (capitalized terms shall have the same
meaning as defined in the Agreement unless otherwise indicated):
1.    Term. Section 1.4 of the Agreement is deleted in its entirety and replaced
with the following:
“1.4    Term.
(a)    The term of the Partnership began on March 1, 1996 and, unless sooner
dissolved and terminated under the provisions of this Agreement (including,
without limitation, the provisions of Section 1.4(b) below), shall continue
until the Last Day of the Initial Term or, if applicable, the last day of an
additional term or an Extended Term, and thereafter shall be extended
automatically for additional one year terms unless at least one year prior to
the expiration of the Last Day of the Initial Term, an Extended Term, or an
additional term (as applicable) (the date which is one year prior to the
expiration of such term, a “Renewal Notice Date”) either Partner gives notice to
the other Partner of its intention not to extend the term, in which event the
Partnership shall dissolve in accordance with the terms of this Agreement upon
expiration of the then current term. If either Partner gives notice to the other
Partner at least 90 days prior to a Renewal Notice Date of its intention to
extend the term for an additional five year term (such term, an “Extended Term”)
and the other Partner agrees in writing to such Extended Term prior to such
Renewal Notice Date, then the Partnership shall continue for such Extended Term
until the last day thereof, subject to automatic extensions pursuant to the
foregoing sentence. If the other Partner does not so agree in writing to such
Extended Term, the term of the Partnership shall nevertheless be extended
automatically for additional one year terms pursuant to the first sentence of
this Section 1.4(a) unless, prior to a Renewal Notice Date, a Partner gives
notice to the other Partner of its intention not to extend the term.
(b)    Following the occurrence of the Wells Acquisition Closing Date, PAI may,
subject to the provisions and limitations set forth in the following sentence,
elect to terminate this Agreement by issuing written notice of such termination
to CDFJV (the “Wells Acquisition Termination Notice”). Notwithstanding anything
herein to the contrary, the Wells Acquisition Termination Notice may only be
issued (i) following the Wells Acquisition Closing Date and the subsequent
occurrence of a Materially Adverse Trigger Event, (ii) prior to the end of the
Wells Acquisition Termination Period, and (iii) so long as no Significant
Economic Event has occurred during the period beginning on the Wells Acquisition
Closing Date and ending on the date in which such Wells Acquisition Termination
Notice is issued. Following the issuance of a Wells Acquisition Termination
Notice which complies with this Section 1.4(b), the Partnership will terminate
on the date set forth in the Wells Acquisition Termination Notice which is
designated as the date of termination; provided that such date must be at least
one year following the date upon which the Wells Acquisition Termination Notice
is deemed to have been given pursuant to the provisions of Section 12.2 of this
Agreement and no earlier than the date that is 730 days following the Wells
Acquisition Closing Date.
(c)    Following the occurrence of the Wells Acquisition Closing Date, either
PAI or CDFJV may, subject to the provisions and limitations set forth in the
following sentence, elect to terminate this Agreement by issuing written notice
of such termination to the other (the “Management Committee Change Termination
Notice”). Notwithstanding anything herein to the contrary, the Management
Committee Change Termination Notice may only be issued (i) following the Wells
Acquisition Closing Date, (ii) prior to the end of the Wells Acquisition
Termination Period, and (iii) by a Partner if (A) the other Partner has
appointed, during the Wells Acquisition Termination Period, new Members of the
Management Committee, (B) the majority of the new




--------------------------------------------------------------------------------




Members appointed by the other Partner (on an aggregate basis following the
Wells Acquisition Closing) do not have reasonable historic work experience with
Polaris or CDF, and (C) the non-appointing Partner disapproves of any of such
appointments for reasonable and documented reasons which have been communicated
in writing to the appointing Partner at least thirty (30) days prior to the
issuance of the Management Committee Change Termination Notice and the
appointing Partner has refused to withdraw or change such appointment or
appointments. Following the issuance of a Management Committee Change
Termination Notice which complies with this Section 1.4(c), the Partnership will
terminate on the date set forth in the Management Committee Change Termination
Notice which is designated as the date of termination; provided that such date
must be at least one year following the date upon which the Management Committee
Termination Notice is deemed to have been given pursuant to the provisions of
Section 12.2 of this Agreement and no earlier than the date that is 730 days
following the Wells Acquisition Closing Date.
(d)    Following the Wells Breakup Announcement Date, PAI may, subject to the
provisions and limitations set forth in the following sentence, elect to
terminate this Agreement by issuing written notice of such termination to CDFJV
(the “Wells Breakup Termination Notice”). Notwithstanding anything herein to the
contrary, the Wells Breakup Termination Notice may only be issued (i) following
the Wells Breakup Announcement Date, and (ii) prior to the end of the Wells
Breakup Termination Period. Following the issuance of a Wells Breakup
Termination Notice which complies with this Section 1.4(d), the Partnership
shall terminate on the date set forth in the Wells Breakup Termination Notice
which is designated as the date of termination; provided that such date shall be
no earlier than the date that is that is 730 days following the later of (y) the
date upon which the Wells Breakup Termination Notice is deemed to have been
given pursuant to the provisions of Section 12.2 of this Agreement, and (z)
February 19, 2016.
(e)    If the term of the Partnership is terminated pursuant to Section 1.4(a)
above as a result of a notice given by PAI to CDFJV of PAI’s intention not to
extend the term of the Partnership (and regardless of whether such notice is
given with respect to termination as of the Last Day of the Initial Term, or at
the end of any additional term or Extended Term), or pursuant to Section 1.4(b),
(c) or (d) (and, with respect to Section 1.4(c) above, the Management Committee
Change Termination Notice is given by PAI to CDFJV), and the value of the
Securitized Receivables existing on the date of such notice (in the case of a
termination under Section 1.4(a) above) or on the date of the Wells Acquisition
Termination Notice, the Management Committee Change Termination Notice given by
PAI to CDFJV, or the Wells Breakup Termination Notice, as applicable, equals or
exceeds $500,000,000, PAI shall pay to CDFJV, on the last day of the term, a
termination fee of $350,000 (the “Termination Fee”).”
2.    PAI Purchase Option Effective at End of the Initial Term of the
Partnership or Upon Subsequent End of Term Dissolution.
(a)    The title to Section 3.2 of the Agreement is modified and replaced with
“PAI Purchase Option Effective at End of the Initial Term of the Partnership or
Upon Subsequent End of Term Dissolution.”
(b)    The reference to “Section 1.4” in the third line of Section 3.2(a) of the
Agreement is modified and replaced with “Section 1.4(a)”.
(c)    The references to “February 1, 2016” in the second and fifth lines of
Section 3.2(b) of the Agreement are modified and replaced with “February 1,
2021”.
(d)    The reference to “Section 1.4” in the ninth line of Section 3.2(b) of the
Agreement is modified and replaced with “Section 1.4(a)”.
3.    CDFJV Purchase Option Effective at End of the Initial Term of the
Partnership or Upon Subsequent End of Term Dissolution.
(a)    The title to Section 3.3 of the Agreement is modified and replaced with
“CDFJV Purchase Option Effective at End of the Initial Term of the Partnership
or Upon Subsequent End of Term Dissolution.”
(b)    The reference to “Section 1.4” in the fourth line of Section 3.3(a) of
the Agreement is modified and replaced with “Section 1.4(a)”.
4.    Chief Operating Officer. Section 4.4 of the Agreement is deleted in its
entirety and replaced with the following:




--------------------------------------------------------------------------------




“4.4    Chief Operating Officer. The Management Committee shall elect a Chief
Operating Officer who shall manage the day‑to‑day operations of the Partnership
subject to the direction and control of the Management Committee (the “COO”);
provided, however, that, if the Management Committee shall at any time be
deadlocked and unable to elect the COO, then CDFJV shall have the sole right to
select the COO. In such capacity, the COO shall have the following duties and
powers:
(a)to manage generally the Partnership’s day-to-day operations;
(b)to prepare periodic financial reports;
(c)to perform his or her duties in compliance with the Partnership’s credit,
operational, legal and other policies;
(d)to be responsible for dealer and distributor relations;
(e)to call special meetings of the Management Committee;
(f)to coordinate decisions to hire and dismiss personnel dedicated to the
operations office or offices of the Partnership with the Partner (and the human
resources departments of the Partner) who employs or will employ such personnel;
and
(g)to do such other things and take such other actions as shall be Approved by
the Management Committee.”
5.    Dissolution of Partnership for Non-viability. Section 8.3 of the Agreement
is deleted in its entirety and replaced with the following:
“8.3    Dissolution of Partnership for Non-viability. Notwithstanding Section
4.6(f), either Partner may dissolve the Partnership (y) if CDF is unable or
unwilling to provide advances to the Partnership under the Credit and Security
Agreement in accordance with the terms of the Credit and Security Agreement, or
if, within forty five (45) days of a request made by PAI to CDF for an increase
in the commitment of CDF under the Credit and Security Agreement, CDF fails to
honor such request (provided that PAI shall have demonstrated to CDF a
reasonable need for such increase), or (z) if the outstanding long term
indebtedness of GE Capital, any successor or substitute entity through which CDF
obtains funding for its finance businesses, or any entity that is an affiliate
of GE Capital or any such successor or substitute entity, shall at any time fail
to be rated Investment Grade. A Partner’s dissolution of the Partnership because
of the Partnership’s non viability shall not be an Event of Default under
Section 8.2. A Partner electing to dissolve the Partnership under this Section
8.3 shall not be liable for any liquidated damages hereunder. Either Partner may
dissolve the Partnership pursuant to this Section 8.3 by providing written
notice of its decision to dissolve the Partnership to the other Partner within
thirty days after the event described above has occurred. The terms of Section
8.7, 8.8, 8.9, 8.10, and 8.12 shall be applicable to any dissolution effected
pursuant to this Section 8.3.”
6.    ARTICLE XIII - Definitions.
(a)    The defined terms in Article XIII of the Agreement which correspond to
the defined terms set forth in this subpart (a) are deleted in their entirety
and replaced with the following:
“CDF” shall mean GE Commercial Distribution Finance LLC, a Delaware limited
liability company.
“Last Day of the Initial Term” shall mean February 28, 2022.
“Merger Event” shall mean (i) a merger or consolidation of a direct or indirect
parent of a Partner (a “Merger Party”) with or into any other corporation,
partnership, limited liability company or other entity (a “Successor Entity”),
(ii) a statutory share or equity exchange involving the capital stock or equity
of a Merger Party and a Successor Entity, (iii) a sale of all or substantially
all of the assets of a Merger Party to a Successor Entity, or (iv) the sale of
all of the outstanding capital stock or equity of a Merger Party to a Successor
Entity; provided, however, that if the internal corporate or ethical policies of
a Partner or any of its Affiliates (it being acknowledged and agreed by each
Partner that such policies shall be consistently applied by such Partner or its
Affiliate acting in good faith and not as a pretext to cause such event not to
qualify as a Merger Event) would not permit such Partner or its Affiliates to do
business with, or otherwise to be




--------------------------------------------------------------------------------




associated with, the applicable Successor Entity in any transaction described in
clauses (i) through (iv) above, then such transaction shall not be deemed to be
a Merger Event.
“Termination Fee” shall have the meaning given to it in Section 1.4(e).
(b)    The defined term “Successor Corporation” in Article XIII of the Agreement
is deleted in its entirety and replaced with the following:
“Successor Entity” shall have the meaning given to it in the definition of
“Merger Event.”
(c)    The following defined terms are added in appropriate alphabetical order
to Article XIII of the Agreement:
“Active Polaris Dealers” means dealers who meet both of the following criteria:
(i) such dealers have purchased inventory from Polaris consisting of powersports
units bearing the Polaris, Ranger, RZR, Indian, Victory, Brutus, Slingshot or
GEM product names, within the twelve month period immediately preceding the date
of determination, and (ii) such dealers were provided an inventory floorplan
credit line by the Partnership on December 7, 2015 other than such dealers who
cease to be dealers after such date.
“ANR” means as of any date, the Partnership’s average total net Receivables and
Securitized Receivables, on a trailing 12 month basis calculated in a manner
consistent with the manner in which it was calculated in management reporting
during calendar year 2015.
“December 2015 Amendments” has the meaning set forth in Section 6 of the Second
Amendment.
“GE/Wells Transaction” means the transaction which, as of the date of the Second
Amendment, has been publically announced by Wells and GE Capital, pursuant to
which Wells or an affiliate of Wells has agreed to acquire the equity of CDF
from GE Capital.
“Management Committee Change Termination Notice” shall have the meaning given to
it in Section 1.4(c).
“Materially Adverse Trigger Event” means, so long as a Significant Economic
Event has not occurred, the occurrence of one or more of the following events
following the Wells Acquisition Closing Date and prior to the end of the Wells
Acquisition Termination Period, and calculated from a total managed portfolio
view including all (x) Receivables held by the Partnership and (y) Securitized
Receivables and such event has not been Approved by the Management Committee:
(i)    the number of Active Polaris Dealers in the United States to which the
Partnership provides inventory financing in the United States, is, at the end of
any complete calendar quarter following the Wells Acquisition Closing Date, less
than 90% of the number of Active Polaris Dealers in the United States;
(ii)    the allocated funding costs of portfolio assets, (including the funding
costs under and pursuant to the Credit and Security Agreement with respect to
Receivables held by the Partnership and the Securitization Funding Cost with
respect to Securitized Receivables) determined on a calendar month basis, at any
time following the Wells Acquisition Closing Date, exceeds, for 3 consecutive
calendar months (calculated on a calendar month basis) a per annum rate equal to
an interest rate (calculated on a 360-day year basis) during any calendar month
equal to the highest “One month Libor” rate as published in the "Money Rates"
column of The Wall Street Journal on the first business day of such month (if
for any reason such rate is no longer published in The Wall Street Journal, CDF
shall select such replacement index as CDF determines most closely approximates
such rate), plus 150 basis points; or
(iii)    in any calendar quarter following the Wells Acquisition Closing Date,
(A) SG&A Costs for such calendar quarter exceeds 0.90% of ANR as of the end of
such quarter, and (B) ANR as of the end of such quarter exceeds $850,000,000.
For the avoidance of doubt, a Materially Adverse Trigger Event cannot occur
following a Significant Economic Event.




--------------------------------------------------------------------------------




“Second Amendment” means that certain Second Amendment to Second Amended and
Restated Partnership Agreement, dated as of December 7, 2015, by and between PAI
and CDFJV.
“Significant Economic Event” means a TED Spread in excess of 150 basis points
over any three consecutive month period, two or more consecutive calendar
quarters of negative real growth in the gross domestic product (GDP), or any
other event or series of events which result in a significant and material
decline in powersports industry retail sales.
“SG&A Costs” means, for any period, those selling, general and administrative
costs incurred by the Partnership or allocated to the Partnership by CDF, which
are related to the Partnership’s floorplan assets, including Receivables and
Securitized Receivables. SG&A Costs do not include audit true-ups, outside
service expenses, external credit, collection and repossession costs, and those
costs and expenses for services which are customarily outsourced such as legal
and audit.”
“TED Spread” means the difference between (i) the London Interbank Offered Rate
and (ii) the interest rate on short-term U.S. government debt.
“Wells” means Wells Fargo Bank, N.A.
“Wells Acquisition Closing Date” means the date upon which the GE/Wells
Transaction closes.
“Wells Acquisition Termination Notice” shall have the meaning given to it in
Section 1.4(b).
“Wells Acquisition Termination Period” means the period beginning on the Wells
Acquisition Closing Date and ending on the corresponding day of the eighteenth
(18th) month following the month in which the Wells Acquisition Closing Date
occurs (or if there is no corresponding day in such month, the last day of such
month).
“Wells Breakup Announcement Date” means the date upon which Wells and GE Capital
have publically announced (or if such public announcement is not made on the
same day by each of GE Capital and Wells, the date of the last of GE Capital or
Wells to publically announce) that the GE/Wells Transaction has been terminated
or abandoned and that the GE/Wells Transaction will not occur.
“Wells Breakup Termination Notice” shall have the meaning given to it in Section
1.4(d).
“Wells Breakup Termination Period” means the period beginning on the Wells
Breakup Announcement Date and ending on the date which is sixty (60) days later.
6.    Rights as a Result of the GE/Wells Transaction. The Partners agree that
the terms and provisions of this Amendment, that certain First Amendment to
Amended and Restated Joint Venture Agreement, dated on or about the date hereof,
between CDF and PII, that certain Eleventh Amendment to Credit and Security
Agreement, dated on or about the date hereof, between CDF and the Partnership,
that certain First Amendment to Amended and Restated Services Agreement -
Polaris to PA, dated on or about the date hereof, between PAI and the
Partnership, that certain First Amendment to Amended and Restated Services
Agreement -CDF to PA, dated on or about the date hereof, between CDF and the
Partnership, and that certain First Amendment to Amended and Restated Sub
Services Agreement - Polaris to CDF, dated on or about the date hereof, between
CDF and PAI, (all such amendments, including this Amendment, are herein referred
to as the (“December 2015 Amendments”) provide adequate consideration for the
execution and delivery by the Partners of this Amendment and the amendment of
the Agreement, and that PAI has no rights or remedies (other than those rights
and remedies specifically set forth in this Amendment and in the related
documents, instruments and agreements that are executed in connection herewith)
under or with respect to the Agreement as a result of the GE/Wells Transaction
or any other impact, influence, event, or occurrence which is directly or
indirectly caused or created by or as a result of the GE/Wells Transaction.
7.    Ratification. All other terms and provisions of the Agreement are hereby
ratified and shall remain unchanged and in full force and effect.


IN WITNESS whereof PAI and CDFJV have each executed this Amendment the day and
year first above written.






--------------------------------------------------------------------------------




POLARIS ACCEPTANCE INC.
By:
 
Name:
Michael Malone
Title:
Vice President - Finance, Chief Financial Officer
Date:
December 7, 2015
 
 
 
 
CDF JOINT VENTURES, INC.
By:
 
Name:
John E. Peak
Title:
Vice President
Date:
December 7, 2015











